DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: V2 (page 15, paragraph [0054], line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: T1 (Fig. 7E).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. (US Pat. Pub. No. US 2005/0214023 A1)
Regarding claim 1, Foster et al. discloses a cartridge (a photoconductor unit) 28 couplable to a printing apparatus 10 comprising: a driver coupler 44 movable in a first direction toward an engaging position to engage with a power driver 52 of the printing apparatus 10 to drive the cartridge 28 (paragraphs [0025]-[0027]; Figs. 4A-5); and a power transfer member (coupling retraction mechanism) 40 including a power transfer part (a pivot retraction plate) 46 to transfer power moving the driver coupler 44 in the first direction toward the engaging position, as the power transfer part 46 moves in a second direction different from the first direction (Figs. 4A and 4B).
Regarding claim 2, Foster et al. discloses wherein the power transfer part 46 is to rotate in the second direction by receiving torque (Figs. 4A and 4B).
Regarding claim 4, Foster et al. further discloses a rotatable drum 29, wherein the rotatable drum 29 is to move along with the driver coupler 44 as the driver coupler 44 moves to the engaging position (paragraphs [0017] and [0025]-[0027]; Figs. 1, 4A and 4B).
Regarding claim 6, Foster et al. discloses wherein, when the driver coupler 44 has moved to the engaging position, the driver coupler 44 is to move away from the engaging position, without receiving any power transferred through the power transfer part 46 (Figs. 4A and 4B).
Regarding claim 7, Foster et al. further discloses an elastic member 46 (and a spring, Figs. 4A and 4B) to provide an elastic force to move the driver coupler 44 away from the engaging position.
Regarding claim 8, Foster et al. discloses a cartridge 28 couplable to a printing apparatus 10 comprising: a rotatable drum 29; and a driver coupler 44 movable to: a first position where the driver coupler 44 is engaged with a power driver 52 of the printing apparatus 10 to drive the cartridge 28, and a second position where the driver coupler 44 is disengaged from the power driver 52, wherein the rotatable drum 10 is movable along with the driver coupler 44 and movable to: a first drum position as the driver coupler 44 moves to the first position, and a second drum position as the driver coupler 44 moves to the second position (paragraphs [0017] and [0025]-[0027]; Figs. 1, 4A and 4B).
Regarding claim 9, Foster et al. further discloses: a power transfer member 46 to transfer power to move the driver coupler 44 from the second position to the first positioning position (paragraphs [0025]-[0027]; Figs. 4A and 4B).
Regarding claim 14, Foster et al. discloses a printing apparatus 10 comprising: a power driver 52 to drive a cartridge 28 when the cartridge 28 is connected with the power driver 52; and a cartridge receiving part to which the cartridge 28 is detachably couplable to the printing apparatus 10 to be connected with the power driver 52 (Figs. 1-4B), the cartridge 28 including: a driver coupler 44 movable in a first direction toward an engaging position to engage with the power driver 52, to connect the cartridge 28 with the power driver 52; and a power transfer member 40 including a power transfer part 46 to transfer power moving the driver coupler 44 in the first direction toward the engaging position, as the power transfer part 46 moves in a second direction different from the first direction (paragraphs [0017] and [0025]-[0027]; Figs. 1, 4A and 4B).
Regarding claim 15, Foster et al. discloses wherein the cartridge 28 includes a rotatable drum 29 to move along with the driver coupler 44 as the driver coupler 44 moves to the engaging position (paragraphs [0017] and [0025]-[0027]; Figs. 1, 4A and 4B).

Allowable Subject Matter
Claims 3, 5, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US Pat. Pub. No. US 2009/0123181 A1) discloses a cartridge couplable to a printing apparatus comprising: a driver coupler; a power driver movable in a first direction toward an engaging position to engage with the driver coupler; and a power transfer member including a rack and a gear.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
December 8, 2022